Case 3:13-cv-00257-JAM Document 305-11 Filed 10/11/18 Page 1 of 10




              EXHIBIT K
Case 3:13-cv-00257-JAM Document 305-11 Filed 10/11/18 Page 2 of 10




          Soars, Roebuck and Co.
          Universal Terms and Conditions
          The terns and conditions contained herein (”UTC“) shall bo effective as of Iho dalo set forth below and shall apply
          to all Merchandise (defirred botow) sold by the undersigned vendor ("Selloi'), directly or indlreollylhraugh aoller's
          dealers erdislributons. to Sears, Roebuck and Co. ("Sears”).
          Sailer and Scare hereby agree as follows:
          1.         DEFlurTlONS. The fallowing terms (Including lha singular or plural as the conteict may require) shall
          have the meanings described belewi (a) 'Change of Conlrof shall mean (I) a sale of all or subslantially all of Ihe
          assets of Seller, whaUier in a single vanaactlon or a series of transactions or (II) tha merger or consolldaaon of
          Seller with or Into a limitad liability company, corporation, or other enlilyi Ihe merger of a limited liability company,
          corpcralion, or other entity Into Seller; or the occurrence of any other ovanf lhaf tesulte In fifty percent (50%) or
          more of the total voting power enUiled to vole in the alaction of the board of dlrerdcrs of the Seller or Ihe surviving
          or flew entity (or in the event that Seller or Ihe surviving or new entily is not a corporation, the equivalent to the
          board of directors) btring held by a person or persons other than either the sHarehnWers or members of Seller
          who, individually or as a group, held fifty percent (SQ%) or mom of such voting power immodletely prior to such
          Irensactlon or event; (b) "Merchandise' shall mean Ihe goods sold to Sears by Seller, dlrecUy or Indirectly Ihroiigh
          Seller's dealers or distributors, as described in any applicable Vendor Agrrrement (daltnod below) or Specificahon
          (defined below), including all packaging, tags, labels, hangers, and containers used In connooHon therewith, all
          parts relating to such goods provided to Soars and all Itteralure, whelher in print or efectronic form, including,
          without limitation, all owner's manuals, instructions and training materials pertaining to such goods, if applicable,
          whether or not any of such items are set forth separately on invoices la Sears; (c) "Purchase Order" shall moan a
          written or olootronic order for Iho purehaso of Merchandise which may include Ihe description. quonlWes to he
          purchased, price and other infomiatlon relating to the purchase of Merchandise; (d) "Specification'' shall mean Ihe
          detailed description of Merchandise agteod upon by Sailer and Sears as contained In any Vendor Agreement
          (defined below) or the Vendor Information Guide (defined below); (e) "Vendor Agreement" shall mean any wrltterr
          agroamerit belween Sears and Seller relaling to Wlerchandiso, including, wllhoul limitation, this U rc. all purchase
          Orders, advertising, point of sale, promottonal sorvtcs, promotional funding or other aatling aBslatance
          agroenients, buying or supply ag/eoments. exclusivity agreements, letters of agraemenb and any written
          amendments, waivers and consents relating to any of lha foregoing; and (1) "Vendor Information Guide" shall
          mean those policies and procedures for doing business with Seats that have been supplied or made available to
          Seller in print or electronic frxm as may from ilmo to time be amended by Seers. Terms used herein and not
          otherwise defined shall have the meaning given them in the Uniform Commercial Code as in affect in the State of
          Illinois (Ihe "UCC").
          2.      VENDOR AGREEMENTS.
          2.1     Purchase Orders, The exeouUon of the UTO shall not giva rise to any commitment on tha part of Seats to
          purchase any Merchandise. A commitment to purchase Merchandise shall arise only at such fima as Sears
          Issues a Purchase Order or enters Into a separate Vendor Agreement for specific quantities of Merchandise and
          Sears' obligation to purchase Merchandise shall be limited to such quantities. Whan Issued by Sears and
          accepted by Seller, ell Putcltase Orders shall became part of and be subject to the terms of Ihe applicable Vendor
          Agroement Any estimates or forecasts of Seats' tutgre needs for Merchandise whtoh may bo provided to Seller
          by Seats ate for piatinlng purposes only and shall not in any way represent a commitment by Sears. Sears shall
          havs no responsibility for any adlons taken by Seller based on such esiimates or forecasts.
          2.2      Coiistruclliin and Amendmant. Except for tttoso previsions in any Vendor Agreement expressly to the
          contrary, this UTO shall apply to, and is incorporated into, all other Vendor Agreements existing on the data hereof
          Of hereafter  executed and supercedes all previous communications, VanrJor Agreemertts and understandings lhaf
          are inoonsistent with this UTC. The Vendor Agreements, and the Vendor Infoirriation Guide, Incorporaled into (he
          Vendor Agreemanls by this reference, contain the entire underslandinQ of Sellar and Sears with respect to Ihe
          subject matter of such Vendor Agreements and may not be supplemented or modified by course of dealing,
          course of perfermance, any oral oontraunication between the parties, or any response by Seller, whathra- orsl or
          written, purporting to modify or supplement the terms of a Purchase Order or other Vendor Agreement unless
          such response Is In writing and executed or consented to in wriling by Seare, The Vendor Agreamants may be
          amended or supptemented only by a revised Vendor Information Guide or another written Vendor Agreement
          signed by an authorized representative of each party. All Purchase Orders and other Vendor Agreements shall be
          deemed a series of inslallments in one and Ihe same transaction and deemed to conslllulo a single agreement
          between Sears and Seller within the meaning of Section g-404(a) of lha UCC. In Ihe event any bankruptcy or
          Insolvency proceeding is Initiated in respect of Seller and Seller, as debtor In possession, elects lo perform any
          outstanding Purchase Orders, Ihen Seller, by so accepting and performing any of such Purchase Otiders, shall be
          deemed to have accepted and assumed this UTC and obligations of Seller to Sears arising Iron: lime lo time
          hereunder.

          OSeafs, Roebuck and Co., 2002                    Rev. 12/20D2                                         Page1 trfa


                                                                                 CONFiDENTIAL
                                                                                                                                           I




   CONFIDENTIAL                                                                                                                   ivivpoio2)ssr^-

                                                                                                                             dDpD       Exhibit _
                                                                                                                              Depon^t               —
                                                                                                                              Date
         Case 3:13-cv-00257-JAM Document 305-11 Filed 10/11/18 Page 3 of 10

     I




                   SeaiSj Roebuck and Co.
                   Universal Terms and Conditions
                   2.3      Waiver. Nia rlghl of either parly under any Vendor Agreement may be waived except as expressly set
                   forth In vwilhg signed by an authorized representa^ve of Iho party waiving such right No walvpr of any provision
                   shall be fmpllfld by a party's failure to enforce any of its rights or remedies herein provided, and no express waiver
                   shall affect any provision other than lhal to which the waiver Is applicable and only for that occurrence.

                   3.       BUSINESS TERMS,
                    3.t     Specification. Any Specification shall be in writing. Seller, by agreeing to and/or using any Specification,
                    ^sign, product modltlcaticn or other manufacturing or production suggealion, whether originating with Seal's or
                   elsewhere, adopts as Its own, accepts full responsibility for, and reliavea Sears of all responsibility for any such
                   Speclficalton, design. modHTcation or suggestion,
                   3.2      Pflnn and ShlopInQ. The price for Merchandise shall Indude all costs of packing and of delivery of
                   Merchandise to the F.O.8. pulhl or other delivery point specified in the applicable purchase Order or other Vendor
                   Agreement, Including: (a) all duties and taxes (Including excise and v/ilhholding taxea) payable in any country
                   where production or delivery lakes place; (b) any commiasians lo selling agents; and (o) other incidental charges,
                   whether or not such charges are (temfeed separately on Invoices to Sears. Seller ahall ship only the quanUties of
                   Marchandiao ordered by Sears in the applicable Purchase Order and shell make no substitutions or changes
                   without Sears' prior written approval.
                   3.3      License. Seiler grants to Sears a nonexclusive, nontremsferable. royalty free license to use, with the right
                   to aubliQonse, Seller's trademarks, service marks, trade names, trade dress, copyrights and rights of publicity
                   assccJated with Merchandise for the limited purpose of Sears’ marketing, promoting or selling Merchandise
                   Hirbugh any promctiartal. advertising or distrlbofion ciianrfel, including, without limilatton, print, television, radio or
                   worldwide web.
                   4.       CODE OF CONDUCT. Seller acknowledges that Seller has been furnished a copy of the Sears Code of
                   Business Conduct (tfie "Code of Conducf) as a part of the Vendor Information Guide and that Sears associates
                   are required to follow the Code of Conduct. Seiler shall support the Code of Conduct and shall hot take any
                   action that may cause a Sears associate to violate the Cade of Conduct. Seiler shall notify Sears in writing by
                   certified mail, return receipt requested, within five (5) business days after it has knowledge of any violation or
                   attempted violation of the Code of Conduct-
                   5.      PACKAGING, LABELING, SHI PPING AND BILLING; RISK OF LOSS,
                   5.1      Packaaino. I ahPiing. Shlopino and Qillino. Setfer shall be responsible for providing adequate packaging,
                   tagging, fobqdng, packing, shipping and bUlltig. Seller shoi] comply with all packaging, tagging, iabelmg, packing,
                   shipping and billing requirements reasonably requested by Sears or established by applicable laws, regulations,
                   carrier tariffs and classifications. For Merchandise to be shipped to Sears from a point of origin within the United
                   Stales, Seller shall deliver Merchandise to the designated carrier on or before the ship date specified in the
                   applicable Vendor Agreement. For Merchandise to be shipped to Sears from a point of origin outside the United
                   States, Seller shall deliver Merchandloe 'ln accordance with the delivery terms specified in the applicable Vendor
                   Agreement and such delivery shall be made on or before the ready date specified In such Vendor Agreement.
                   Delivery dates specified shall bo of the essence of the Vendor Agreenrent Seiler shall ship ell Merchandise in full
                   packs and full shipments In accordance with Sears’ requlremente as set forth in the Vendor Information Guide or
                   any Vendor AgreamanL
                   5.2    Risk of Loss. All risk of loss or damage to Merchandise shall remain with Seiler until delivery of oudi
                   Merchandise to the F.O.B. point of other delivery point specified In the applicable Purchase Order or other Vendor
                   Agreement.
                   6.      manufacturing.
                   8.1      Manufacturing Infarmation. Upon Sears' request, Selfer shall provide Sears with specie Information, In
                   such detail as Sears may reasonably request, as to the location and method of manufacturing or assembly of
                   Merchandise. Sellar ahsll provide Sears with prior written notice of any change in the Iccatian of manufacturing or
                   assembly of Merchandise and Seller shall be fully responsible for all costs and/or delays resulting from such
                   changes. Without advance notice but during regular business hours, Sears, Its dealgnated repfesentatives and
:?                 any independent Inspectors approved by Sears, may Inspect any fecaitiee at which any Merchandise or any
                   components for Merchandise ara being manufactured or asaembiad (including any •fociliiies of Seder, Its affiliates,
                   subaldlaries, subcontractors artd suppliers) and         and all Merchandise at any stage of manufacture, assembly
                   or delivery (including at the F.O.B. point or other delivery point specified in the applicable Purchase Order or other
                   Vendor Agreement). Sears may require Seller to have Merchandise Inepecled prior to lls shipment to the United

                   eSears, Roebuck a/)d Co., 2Q02                    Pleu. 12/2002                                        Page 2 of 8


                                                                                          CONFIDENM
                                                                                                                                                      •j




            CONFIDENTIAL                                                                                                                         MVP010204

                                                                                                                                                             C't;
Case 3:13-cv-00257-JAM Document 305-11 Filed 10/11/18 Page 4 of 10




          Sears, Roabuok and Co.
          Un!v«rsai Terms and Conditions                                                                                        ^I
          SlsXe*. such MtpecBwt shall b« parfcirad at SSHara aWa axpans# and by an inUepaiuJant Inspector appravsd
          by Sears. Any Inspection, documentation thereof end any oorrecHye action token by Salter with respect to any
          MerohanciteB shali not be deemed an acceptance of such Merchandise, or a waluer of any nonoonfonnigos or
          defects in such Merchandise and shall not excuse any faJare by Seller to deliver Merchandise in acoordance with
          Iba tsrme of the applltable Vendor Agreenent,
          $,2     Sears Brand Mtirchandlae. SeSer represents and warrants that all produollon facllllles and aubconiractofs
          employed to manufac&ire or asaembfe Merchandise bearing any Sears Brand (defined below) are registered w«h
          the Sears labor Compllanoe Office as set forth In (ho Vendor Information Guide. Sellar further agrees that Seller
          sha« not commence nranufitdure or assembly in new factories or with new subcontractors wllhoul the price wrlden
          approval of the Scars Labor CompBance Offloa.
          7.        PARTS AND SERVICE,
          7.1      parts. Sellar Shall sell to Sears any and afi parts (or theirfunctlonal ogulvalents) referenced or Included in
          any Vendor Agreement or any Servfce Informadon (defined below) appfioaWe to Haririiandtse for a period of at
          least ten (10) years after Iha data such Marchandlse is last produced by Seller tor Sears. Sears may use any srxrh
          parts In the performance of warranty service. The price of parts shell be specified on the opplicabte Porchaso
          Order Of other Vendor Agreement but in no event shag Sdler charge Sears or Srrars' designated ropresentalive a
          price greater than the lowest price charged by Seller to any other customer for the same or similar parts sold on
          eubstanttally simUar terms.
          7.2      Servfrm. Se«ef Shall provide Seats with all available toformafioh rnetatlng to Merchandise. Including,
          wllhoul gmltaSon, warranty forms, owners tnamrals, product apecifloatlons, parts lists, explodsd parts diagrams,
          training materials, technical and/or service bulletins, service ami Installalion wamrals and Insimcllons developsd
          by or for Seller and arry tevisiona to such Information CSanrirta Informagon"). Sager shall use its boat egbtte to
          provide such Saivlc* Inforroalion In eleclronlcform, Sellsr authorizes Sears to use, reproduce, distribute or sag to
          Sears’ customers fire Satvioe Infomtafion without payment of any royalties or other foes to Sellar and to provide
          repair, maintenance and Inslabatkm service* for all Merchandise sold. Setter shall designate Sears as an
          authorised service pioMder and shag irrctude Sears, no las* promlnenUy than ita other authorized service
          providers, on all llsis or other enumeragon of authuriied service providers, whether In print worldwide web or
          other medium. Sears may advertise that it is an aulhorizad service providar for Merehandisa. Sears shall provide
          such repair, malrrtenanca and inatagetlon services In conformity wgh reasonable atarrdaixis, ratea, and guidelines
          and may use its subaldfaiies and independent subcontroctoi* or lloanseas to provide such repair, maintenance
          and instaBatton aorvicas. Seller roprasents and warrants that ttia provision cl such son/ioes by Sears will not
          violate the rights of any third party.
          «.        REPReSENTATIONS AND WARRANTIES.
          8.1       Mrrrchandlaa. WHhout in any way disclaiming Impilad raraedlea or Umlttng ramadles for breach thereof,
          Seger rapiosants and warrants that all Metohandlse shall; (a) conform to the Specification for such Metohandlsa;
          (b) ba fit and sufficient for the ordinary purpcae for vrhioh Merehandisa la used; (o) be free from detects In
          workmanship, materials and packaging; <d) ba free from defects in construegon and design; (e) be fg and
          sugldent tor the purpose stated an any packaging, labeling of arivartlsing; and (f) bo egulvalent In matarlals,
          quality, fit. finish, workmanship, peifOrmanee and design to any samples submitted to and approved by Sears.
          8.2     Advertisirtg. SeUer ropraaants and warrants that all olalma made by Segar In any paekaging, labeling,
          advetfiskig, or- olf«r ootisumw material in oonneofiort with any Merohandise or Seller brand relating to
          Merehandisa shag be true and ahall have been aubslantlated at ttia time that auch cialma are mada.
          03       Intaiiflciual Prooeitv. Seiler taproaents and warrants that: (a) all patents, trademarks, trade names, trade
          dress, copyrights, trade secrets, r^hts of pubficily and other Intellecluai property rights (ogier than those
          Inietlectual proparty rights owned by or llcansed to Sears) used by Seger In connection with Merchandise or in tile
          development or manufagturo of Merchandise are either owned by Seller or Seller has been properly authorized by
          the owner of such rights to use such (ntelleotual property rights In conitaction with such Merchandise snd.to sell
          such Merchandise incoipotaUng surtii InteSectual property rights to Sesis for use or further resafe and (b)
          Merchandise wig not, at the tiros that it is dellversd, offered for sale or sold by Sears, Infringe any patent,
          trademark, aarvloa mark, trade name, frarte dress, copyright, trade secret domain name, right of puWloily or other
          Intellectual property right of any person, corporation or other entity. Seller shell rrotl^ Sears' General Counsel In
          writing by eertlflad mall, ralutn receipt requested, swthin tive (5) business day* a«er it has knowledge of any claim
          or allegation of infringement, misuse, dlluUon, misapprepriation or other wolaBon of any patent trademark, service
          mark, trade name, trada drosa, copyright, trade secret domain name; right of publlcily or other Inteltsctoal
          property r^ht In any way related to or affecting Merchandise.

          eSoars. Roebuck sntji Qq„ ZOOZ                   Rev. 12/2002


                                                                                 CONFID&NTiAL



   CONFIDENTIAL                                                                                                                      MVP010205
Case 3:13-cv-00257-JAM Document 305-11 Filed 10/11/18 Page 5 of 10




          Seats, Roebuck and Co.
          Universal Terms and Conditions
          8.S       Cnmcitancft wlll> Law. SeUer repte$eiii» and warrants that (a) all Merohandtsa ha* been or shall b«
          producad, packaged, tagged, labeled, packed, shipped and invoiced in compSanoa with the applicable
          reauircroents of federal, state and local laws, regulallons, oidinanoes and administrative otdera and rules o< the
          United Steles, lie teniforlea and all other oodntrfes in which Merchandise Is produced or delivered; (b) Seller and
          all of Its affiliates, subsidiaries, subcontractors, suppliers and agents Involved in the production or delivery of
          MarchandiBB shell eWdly adhere, and ehall coitilnue throughout the term of any Vendor Agreement to stdeily
          adhere, to all appSoable federal, state and local laws, regulations and prohibitions of the United States, as
          temforles snd all countries In which Msichandlse Is produced or doRvared wilh respect In the, operation of their
          production feciOlfes and their other business and labor practices, including, without limitation, a« laws, regulations
          and prohibitions govsming the working oonditions, wages, hours and minimum age of the vrork force; and (o)
          Merchandise hae not bean and shall not be produced or mantdactured, in whole or In pert, by ehgd labor or by
          convict or forced labor. Seller shaa provide Sears with any guaranty of eompllanee with the foregoing In such fomt
          as Saar* may designate whh respect to any Msrchandlse
          9.S      AntldumBlno. Seller represents and warrants that all sates of MerohanOlse to Sears shall ba matte at no
          loss lhan fair value under the United States antidumping law ahd that no government has provided a
          countervallable subsirtr ter Merchandise actionable under U.S. law. Seller shall Indemnity Sears tor (I) all
          anlidumfdng and/or countenraillng duties Imposad on ad Merohahdlsa that Is sold prior to the date of pubticalion of
          the International Trade Administration's preliminary doterminallan ot sales at less than fair value or pnor to the
          existence of countacvallable subsidies and exported before the data of publication of the Intemadonal Trad*
          Arfmlffistrallon's final determination of soles st less than fair value Of the existence of countervallable subsidies
          and (10 any expenses (Inoluding reaBonable attorneys' fees) and adralnisirativa oosb Incurred by Sears In Its
          participation in any United Stales antidumping or countervallable duty prooosding Involving any Merchandise.
          9.       eUECTRONIC PROCESSING. Unfean olherwIsB agreed by Sears, Ihe parties shall process all Purchase
          Ordeta and ofter related documents (Including invoices and ship notiees) and any inslallmant payments or
          advances in rasped ot all monatary obligations between Seats and Seller electronically, either directly or ihrough
          a third party provider sattsfactory to both parSes. Each party shall be responsible tor 11* own costa, Induiltng the
          costa of any provider with which it coolracts. Each Invoice (or ship notice. In the absence of an invoice) shaB
          contain an appropriate, agreed opon code, symbol or stalemont affirming Seller's complianoe v«th aU applicable
          requirements of the Fair Labor Standardo Aol (as amended), the regulallona and order* ot the United States
          Department of Labor Issued pursuant toerato and of any similar stata laws and tegulalions. All alectronle fund
          Iransfet* and wfrs Iranssolions shall ba in accordance with National Automated Clearing House Association
          (NACHA) rules and In accordance whh any Instruollons and prooadures which Sears may from lime to toe
          supply. Nellher party shall be liable to the other tor any Indirect, special, IncidenteL exemplary or oortaequenlial
          damages arising from or as a result of any delay, omission or error In the eleolronlo transmission or receipt of any
          documents, oven it the other party has been advised of the possibility ot such damages.

          10.      SEARS BRAND. It Sears auttiotlxBs Seller to mark or Ittbel any Merchandise with a bade name,
          trademark, logo or service mark owned by or licensed to Sears ('Sears Brand'), such marking or labeling shall be
          limited to the quantities of such Merchandise set forth in a Purchase Order or in a separate Vendor Agreement or
          otherwise authortaed by Seers and shall be done In accordance whh Sears’ specific written instructions, Seher
          shall not sei or olhetwiso dispose of, nor permit Ihe sate or dispoaal of, any Merchandise bearing any Sears
          Brand (Including any Menhiandiaa rejected by Sears) to anyone other than Sear* without hret obtaining Strars'
          express written consent and inert removing, or otherwise defacing as Installed, any Sears Brand prior to such sale
          or dispoaal. Sears may eled, but shall have no obllgsUon, to purchasa from Seller any airrplus labels, packaging
          or other materisls bearing any Soars Brand. All such material* not purchased Item Sellar by Saars rrhall be
          destroyed ot the expirab'on, cancellaUon, or ferminelion of the Vendor Agreement, Seller ehall have no interest or
          rights In any Sears Brand except as expressly granted In a Vanrtor Agrsament.

          11.      DEFENSE AND INDEMNITY.
           ■. ■.
          11.1     Defensa. SellBr shaB, at Its own cost and expanse, defend Sears, its affiliates and its subsidiaries and
          any of their present and former ollloet*, directors, employees, repiesentativea, toensees, agents, dealers,
          distributors. Independent contractors and any person dlreclly or Indirectly Involved In Ihe distribution or sale of
          Matchandlse (each an “Indemnlllad Party") from and against all allegations (even though such allegations may be
          false, fraudulent or groundless) assorted m any claim, action, lawsuit or prooeading between any Indsmniped
          Party and any third party, whether actual or altoged and whother or not Seller's fndemnhy end Conlributton
          ObligatlDris (as defined below) shall apply, arising out of or relating to any of the tollowing (coBecfively, the
          “Claim*"): (a) the InWngement misusa. dilution, misappropriation, or ottier violation ot any patent, trademark,
          service mark, trade name, trade dress, copyright, trade secreL domain name, right of publlcily or other Intellectual

          039978. RQ«buc<( and Ca.. 2002                  Rev. 12^002                                        Ra9«4ofd


                                                                                 CONFiDEmlAL



   CONFIDENTIAL                                                                                                                    MVP010206
Case 3:13-cv-00257-JAM Document 305-11 Filed 10/11/18 Page 6 of 10




          Sears. Roebuck and Co.
          Universal Terms and Conditions
           pfOMrty right In any' v»ay relatlnj to or affectina Morchanrilse, or any unfair competition Involvina Merchandrte; (b)
           daatn of or Injury to any person, tfamage to any property, or any other damage or loss, by whomsoever suffered,
           resulting or claimed to result In whole or in part from any latent or patent defect In Merchandise, (nofudirg, wilhout
           limitation Improper construction. Instaliallon, repair, display, seivics or design or Merchandise, failure of
           Merchandise to corttply wife any Speciflcallor) or samples or with any express or enplled wanwities of Seller, o#
           any claim of strict itabitity in tort relating to Merchandise' (o) any vlolauon by Seller <or Its affiliates, subsidiartss,
           suboonfraotore, suppliers, or representatives) in fee manufacture, possession, use or sale of Merohandise of any
           federai, state or local law, regulaHon, ordlnanoe or admWolralive order or rule of tho United States, its lemtoriea
           or any other country In which Merchandise is produced or delivered,' (d) fee packaging, tagging, labeling, packing,
           shippmg, delivery andtor Invoicing of Merchandise; (a) failure to warn or to protride adequate warnings and/or
          lnstrui;tlons In the usa. assembty. senriee or ihstailallon of Merchandise; <0 the packaging, labeling or advertising
          claims made by Selleq (g) fee display, assembly or Installollon of Merohandise, or (h) fee assertion by a third
          party of a security Interest or other legal Interest created by a factoring arrangement in any amount due Seller
          under a Vendor /agreement. Notwithslanding the provisions of the foregoing senianoe. Seller shall have no
          ohligation to defend any Indsraniffed Party in any action, lawsuit, or olher proceeding in which the basis for the
          claim is condnad to fee sole negllgenee of any Indemnified Party In tha display, asaembly, service, repair or
          Instaliallon of Merohandise, Seller shall retain defense oounsfsl sallsfactory to Sears and shall, from time to time,
          provide reports, consult wife Sears In conducting the defense of the Claims and ofeetwise cooperate Mly with the
          reasonable requests of Sears; provided feat only wife respect to clatma arising under Section 11.1(a) above.
          Sears may, at its elocfien and at any time, lake oonhol of fee defense and Investigation of said Claims and employ
          attorneys andl ofesr consultants, invosMgators and exports of its own choloa to manage and defend any such
          Claims at the cost and expanse of Seller. The obllgallons of Seller under this SecUon 11.1 are referred to herein
          as the “Defense Obligations''.
          11.2      Indemnity anri Conirlbiillon. Seiler shall hold hormless errd indemnify tho Indemnified Patties from and
          against any and alt damages, Sabilltlss, tosses, costs and expanses (including reasonable attorneys' fees,
          disbursements and costs of Inveatigation) incurred by any of the Indemnified Parties In any olakn, dsmand, acSon,
          lawsuit, or prorreedlng arising oirt of or In any way relating to any Claims; provided feat Sellar shell have no
          oWigaSon to indemnify any Indemnified Pat^ for damages awarded based on the sole negligence of any
          Indemnified Party In fee display, assembly, service, repair or installation of any Merohandise. In any case In
          which fee Seller's indemnity obBgatlon set forth In fee preceding sentence Is not enforceable under epplicable taw
          and in which any Indemnified Party and Seller are found to be liable to a third party with respect to Merchandise,
          then Sears and Seller shall each confribute to the payment of any judgmsnt awarded In favor of such third party In
          proportion to the comparative degree of culpability of fee Indemnified Parties and Seller. The obllgallons of SeHor
          under fhls SeoUon 11,2 are referred to herein as the “Indemnity and Contribution Obligafiono'.
          12.      INSURANCE. Seller shall obtain and mafrilaln, at Its expense, a policy or polloies of Comraerolal General
          Uabitity Insutanoe covering llaWlitios relatmg to Merchandise. Includinj producte and completed operations. wHh a
          broad form venrioi's endorsement naming Seats as the additional Insured, In feose amounis and with such
          companies as set forth fri the Vendor Informallon Girtde and containing such other provisions satisfactory to
          Seats. All audt policlas shall provida that fee coverage Ihereunder shall not be terminated wilhout at least thirty
          (30) days prior written notice to Sears. OetliRcates of insurance evidencing such coverage shall be submitted in
          advance of or concurrent wife fee execution of fee UTC by Seller and upon each polloy renewal. Approval of any
          of Sauer's Insurance policies by Sears shall not relievs Setter of any obligations contained herein. Including,
          without Nmitation, Sefiotfo Defense Obligatlans, Indemnity and Contribution Obligabons set forth above, and
          claims In excess of Seller“8 policy limits. If at any time Seller does not provide Sears wMt the certificates of
          Insurance required hereunder or If, in Sears' opinion, such polides do not provide adoquate protedlon for Sears
          and Sollor doas not fomish evidence of acceptable coverage within flitean (16) days after Sears so rictifles Seller,
          Sears shall have tha right. In addttlon to its rights under Section 14 below, to withhold making any installment
          payment or advance In respect of any Soars' monetary oblfgatlons which may be oufetanding under any Vendor
          Agreement until evidence of acceptable coverage la provided.
          13.     SEARS REMEDIES. In addiftott to all other remedies available to Sears under fee UCC or ofeerwiao, any
          Merchandise may be rejeefed by Soars and abandoned, rretumed or heW at Seliet's expense and riek, vfeen such
          Metohandloe: (a) is ntrt produced, sold, shipped and/or delivered in compliance wife fee terms of fee applicable
          Vendor Agreement, or ofeerwlee does not conform to tha appileabto Vendor /tgraament; (b) Is delivered In excess
          of the quantitiee oidored, in broken packs or partial ehipmento, or In packages or assortments other than as
          Spedsed- (0) allegadly violates any applioable federal, state or local laws, regulations Issued pursuant to such
          laws, or any governmental administrabve orders, rules or regulations of fee United States, lie territories or any
          ether country In which Merchandise Is produced or delivered; or (d) ellegedly Infringes any patent, trademark,
          service mark, trade name, trade dresa, copyright, trade eecret. domain name, right of publicity or other Wollectoal

          eSdars. Roebuck and Co.. 2002                      PoV, 12/2002                                         Page 6 of8


                                                                                 COfflOENTIAL



   CONFIDENTIAL                                                                                                                      MVP010207
Case 3:13-cv-00257-JAM Document 305-11 Filed 10/11/18 Page 7 of 10




          Sears, Roebuck anij Co.
          Universal Terms and Conditions                                                                                      i
          prapatty right in any way relatsd la or aifscling Msrchandiss, or involires any unfair dompeilllon. Sears' right to
          reject and return or hold Merchandise at seller's expense shall, without limiting such right, extetrd to Merchandise
          sold to Sears hereunder which was returned by a Sears customer for any reason entitling Seers to rejeci or
          revoka acceptance of such MerchandisB. Sears may, at its uplion. require Seller to replace any huiiconforining
          Merchandise or grant Sears a Tull refund or full credit (collectively, “Refund Credit''). At its election. Sears may
          accept nonconfomiing Matchandise, and Seller shall be liable for any reduced value of such Merehandlse or the
          dost incurred by Soars to repair the same. Acceptance of M erchandrse by Seats shall not relieve Seiler of any of
          its warranty or other obliaatkins hereunder. Sears may also charge to Seller all direct snd Indirect costs incurred
          hy Soars as a result of any noncanformlng Merchandise or delivery, or an administrative fee in an amount
          reasonably related to such costs whether or not Merchandise is rejected by Seats (cdllectively, "Reluin Costa"),
          Adceplanoe by Sears of replacement Merchandise, a full or paitial aadd or refund, or Return Costs, shall not
          renave Seller of liability for other damages sustained by Sears as a result of Sellers faJure to deliver conforming
          Merchandisa in a timely manner or arising as a result of any other breach hy Sailer.
          14.      CANCELLATION AND TERMINATION. Sears shall have the right to immediately cancel or terminate
          any Vendor Agreement for any Merchandise or any part of Sears' pbligationa under such Vender Agreement, or
          cancel or terminate all or any outstanding Purchase Orders for Merchandise under such Vendor Agreement if: (a)
          Soars reasonably beliovoa that Seller does not have Merchandise which confonns to the terms of the Vendor
          Agreement and Is ready for shipment in the specified guanlilies and on the delivery dates specified; (b) it la
          alleged that Merchandise Infringes any patent, trademark, service mark, trade name, trade dress, copyright, trade
          secret, domain name, right of puhlicily or other intellectual property right; (c) It Is alleged that Merchendlae was
          manulacluted or sold to Sears In violation of any applicable redaral, state or local laws, regulations, ordinances or
          administrative orders or rules of the United States, its terdtorias or any country in which Merchandise Is produced
          or delivered or in violalicn of any Vendor Agreement; (d) Seller reftjsBS to furnish appropnate guaranties to protect
          Sears as may be requested by Sears pursuant to Section 5.4 above; (o) Seller fails lo maintain the Ittsurance
          required hereunder or fcils to produce evidence Ihereof; (f) Seller becomes the subject of a voluntary or
          involuntary case under the Federal Bankruptcy Cede or similar state or federal insolvency taws; any creditor of
          Seller commences an action to enforce or foreclose upon a Ken or security Interest in property of Seller; or any
          property of Sellef pasees inte the hands of a creditor of Seller, receiver, or assignee for the benefit of creditors,
          becomes the subject of a levy for taxes of to safiefy a judgment, or olheiwlse Is attached for the benefit of a
          creditor of Seller, (g) Seiler ccastrs the manufacture or assembly of Merchandise or necessary components
          Incorporated into Merchandise, or announces Its Intention to do so prior to tollilling all outstanding Purchase
          Orders, or otherwise becomes unable for any reason to timely lutllll oulstancllng Purchase Orders; (h) SaJer
          commils a matfstal breach of any Vendor Agreement relating to such Merchandise; (I) a Changa of Conbol occurs
          with respect to Seller; (j) Seller dianges the locaSen of manufecture or assembly of Merchandise wilbout Ihe prior
          written consent of Sears or (k) cancollatton or termination la otherwise permitted by the UCC or other applicable
          law. For any imported Merchandise which is subject to a customs embargo or quota teotriollon. Seats may cancel
          or tarminate any Purchase Order or delay any installment payment or advance In respect of Sears' meneiary
          obligations to Seller, If any. under each applicable Vendor Agreement until the embargo Is liffed or necessary
          quota becomes available.
          15.       RECOUPMENT AND SET-OFF. Soars and Sellar acknowladga and agree that Sears' monetary
          obligations to Seller under the Vendor Agreements shall at all limes be net of all Retund Credits, Return Costs,
          Defense Obligafions, Indemnity and Contribution Obligations and other monelary obUgatlons owing by Seller to
          Sears under ony Vendor Agreement of otherwise (collectively, “Sellers Monetary Obligations") and any
          Installment payment or advance made by Sears to Sailer in respect of any Vendor Agreement whrls any Seller's
          Monetary Ohiigatlane are outstanding sh-all be deemed to be an overpayment lo Seller to the extant of such
          outstanding Sellers Monetary Obligations and shall be subject to recoupment and or set-off by Sears. Without
          limiting the foregoing. Sears shall have the right, at all times, to dedua any Sellers Monolory Obligations from any
          amounts owed to Seller by Sears, and to pay only lha net sum due, If any. Any Sellers Monetary Obligations that
          remain outstanding after any exorcise by Sears of Its recoupment andfor set-off rights shall be paid by Seller
          promptly upon demand by Sears, Far .the purpoaa of Sears' exercise of the fight of recoupment andlor set-off
          only, any raw materials, oompanents and parts sold by Seller to Sears for use in Merchandise, if applicable, shall
          he doomed lo be sold to Sears pursuantto a Purchase Order.
          18.     CONFIDeNTIALITY.
          18.1    Proorietanr Information. All Proprietary tnformalion (aa herelnafler defined) is Ihe sole and exclusive
          property of Sears. Saller'shail not in any manner use, reproduce or disclose, directly or indirectly, lo any third
          patty at any time any Proprietary Information, except In connection with Seller's performance under a Vendor
          Agreement. Upon demand by Sears, Seller shall deliver to Soars immediately all materlala containing Proprtelary

          @Seora, Roebuck snd Co., 2002                   Rav, 12/2082


                                                                              COHFIDENTiAl



   CONFIDENTIAL                                                                                                                  MVP010208
Case 3:13-cv-00257-JAM Document 305-11 Filed 10/11/18 Page 8 of 10




          Sears, Roebuck attd Co.
          Universal Terms and CondlSons
           Informiiilon In Sellot's possasaon (whethar preparacf by Seats or Sallet). "Proprietary Information' moans; (a) all
           information relating to Sears' salaa, pricing, cost, Inventory, operoBons, plans anS pfograms; (b) all trade secrats
           of Sears, Incluamg any and all oostomar lists, cpstomer survey rasponaaa and any other Information concerning
           any of Soars' customers:         (c) any Specifloaiien furnished by Soars; (d) patent applieations, and other
           embodimenta of Seats' IntangWe property; and (a) any other information that is not publloly available and Is
           designated by Soars as Proprietary Information. To lha extent that Seller provides any information concerning
           Sears' euslonters. Sailer must Implement appropriate meaauras designed to ensure the security and
           confidon«alily of such customer infomiaaon, protect against any antiopated threats or hazards to the security or
           intagri^ of such inforroaUon and protect against unauthorized access or use of suoh Information that could result
           m substantial harm or Inconvenlenos to any such Sears customer.
           16,2     ComouiBr Access. If Sellsr Is given access, whether on-slte or through remote faclliges, to any Sears or
           Sears affiliata computor orelootroniodala storage system In order for Seller to perform Its obligations under any
          Vendor Agreemwii, then Seller shall limit such access and use solely to perform such obilgafloiw and shall not
          attempt to access any computer system, etecironlo file, soflwana or other elaotronlo services other than those
          specifioally required to petfonn its obligations under such Vendor Agreemenl Seller shall Drnit such access to
          those of Its porsoithel who need to have such access In oonnection with such Vendor Agreement, shall advise
          Soars In writing of the name of each such personnel who will be granted such aooeas, and shall slriotty follow al
          of Sears' saourily rules and proceduras for use of Sears’ elactronie resouioas. All user identification numbers and
          passwords cBsolossd to Sellar and any inftmnallon obtained by saBer aa a raeull of Seller's access to, and use pf,
          Sears' compular and efecironlo storage systems shall be deemed to be, and shall be treated as, Proprietary
          Informabon. Seller shall cooparaie with Sears in the Investigation of any apparent unauthorized access by Sellar
          to Sears' computer or electronic data storage systems or unaulhoitMd reteasa of Proprietory Infctmalion by
          Seller.
          IT.      MISCELLANSOUS.
           17.1    Assignment by Sailer. All Purchase Orders and other Vendor Agreements are personal to Sellar and
          Sailer shall not assign (by oontraci, operation of taw or otherwise) ita righto or obligatlona under any Vendor
          Agroomcflt or grant a security tatorest In or pledge as collateral any interest herein or therein, except with Seare'
          prior written Donsent, and the failure of Sellar to obtain Sears' prior written consent shall render any euoh attempt
          to assign or gram a security Interoa or lien In Its rights or obligations void and of no force and etfoct; provided,
          however, that Seller may assign its right to reoeive Installment payments or advances from Sears in respoct of
          any monatary obligations of Saars to Sallar undar any Vendor Agraement, subject to the terms and conditions
          contained herein. Any factor or permitted aasignee, secured creditor or pledgee of Seller shall acquire such
          interesi subject to all of Sears' recoupments, set-ofte, claims and defenses and all of the terms and conditions
          contained herein, and Selter shall notlty any suoh factor, assignee, secured creditor or pledgee of such tart
          Seam shall have no obligation to make payments to anyone other than Seller uniees and until Sefer; (a) notifies
          Sears in writing of the asalgnmenf of such Installmoitt payments or advances along with the name and address of
          the person to whom such tnalallment paymenU or advances should be sent; (b) obtains a separate Sears
          accounts payable number for suoh instaHmerit payments or advances; and (c) uses such accounts payable
          number on every Invoice that Sears is to pay directly to the third patty. Seller rotates tesponsIbHily for ail
          allegedly misdlracted Installment payments or advances that result from Seller's talture to comply with the farms
          and conditions hereof.
          172      Saverabllitv. If any provisioo of any Vendor Aareeftient or this UTC Is held to be imralkf. Illegal or
          unenforceable by a court of competent Juriadlction, then such provision shall be deemed modified to tt<e extent
          necessary to make such provision entoroeable by such court, and the Invalidity In whole or In part of any portion of
          such Vendor Agreemant or this OTC shall not impair or affect the vaMIty or enforceabiltty of the remaining
          provisions of suoh Vendor Agreement or this UTC.
          17,3                           All rights and remedlas under the Vendor Agraemanls are cumulative, and the
          exercise of any right or remedy herein provided shall be wilhout prejudice to the rigtit to axoroiBB any other right or
          remedy provided for herein or at law or in equity,
          tT.4     Survival. The provisions of Sections 8,10,11 and 18 of Ihla UTC shall survive the expiration, canoehatlon
          or termination of any Vendor Agreement
          17.5 Rnueminn Law. The Vendor Agreement® arid the UTC Shall be construed and enforced In accordance
          wllti the internal lawe of the Slate of Illinois without regard to Its conflict of taw principles, and the rights and
          obligations of the parilas hereto ah^ not be governed by the provisions of lha United Nations Convention on
          Conlracla tor (he International Satoof Goods.


          ©Sews, Roelxick and Co., 2002                    Rev. 12/2002                                       Page 7 of 8


                                                                                CONFIDENTIM.



   CONFIDENTIAL                                                                                                                     IVIVP010209
Case 3:13-cv-00257-JAM Document 305-11 Filed 10/11/18 Page 9 of 10




          Seats, Roebuck and Co.
          Universal Terms and Conditions
           17.6     Submission to Jurisdictioa SeUef and Soars horeby oonosnt to Iho porsonal and oubject matter
          iuiiadloBon of the state and/or federal courts located in Coolt County. Illinois anti hereby a jrea that the proper and
          exotuelye venue for any dispute concernlnp any Vendor Agreement shall be in such courts, Allobieotlons to such
          ^rtadiollon or venue ere hereby walvad. Sefar ooneenle to service of process as permitted under llllnole taw or by
          certified mall, return receipt requested.
           17.7    Walverof duty Trial. Each party to Ws Astraement hereby Irrevocably waives any and all right la trial by
          luty In any leqal proceedings artaing out of or relating to this Agreement
          W WtTNeS* WHERBOF, Seflor and Sears have each caused dtis UTC to be executed by its duty aulhor&od
          reprssentatlve as of the date wflttan below and such execution evidences each party's acceptance of and
          agreemant with the leiros and conditions set forth herein.

          Dated; Odobo-la, Tons

          SEARS, ROEBUCK AND CO                                                            3EUER
                                                                                      MVP(H.K,)tiK)we«>,t.TO
                                                                                          Company

          8y;                                                                By:
                           8tgnau»

          Print Name:                                                        Print Name:
                                                                             Tme: Vice President

                                                                             tPLACE SEILER’S NAME UBEL HERE|




          ^^SdBTS, Roebuck and Co., 2002                   Rev. \m002                                          Page 8 of S


                                                                                   CONFiDENIiAL



   CONFIDENTIAL                                                                                                                 MVP010210
Case 3:13-cv-00257-JAM Document 305-11 Filed 10/11/18 Page 10 of 10




                                            CONFIOENTIflL




                   ,-l«r
                             m
                   i

                              l>~/ >Oe6 .




    CONFIDENTIAL                                            MVP010211
